DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 174A and 174B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 3 of claim 17, “a proximal lend” is recited. This is assumed to be an error, as a proximal end is introduced prior to this recitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites that the sleeve includes “chamfered radially inner edges” that are received by opposing rails on the outer sleeve.  Instead, as shown in Figs. 3D and 4C-D, chamfered edges 190, 192 received by rails 194, 196 appear to be outer edges. For the purposes of the examination, the office will interpret this to read “radially chamfered outer edges”. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 10, “the living hinge” is recited. There is no antecedent basis for a living hinge, rendering the scope of the claim indefinite. It is unclear whether applicant intended to refer to the living spring introduced in claim 1, or if the intended recitation was “a living hinge”. For the purposes of examination, the office will interpret the claim to read “a living hinge”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride (US 20130245702 A1).
Regarding claim 1, McBride teaches an anchor extender (10) couplable to a bone anchor, the anchor extender comprising: 
an outer sleeve (164) extending along a longitudinal axis from a proximal portion to a distal portion, the distal portion engageable with a head of a bone anchor; an inner sleeve (138) extending along a longitudinal axis from a proximal portion to a distal portion, the inner sleeve nestable within the outer sleeve; and a lock (141, 143, 190, 192, 193) engageable with the outer sleeve and the inner sleeve, the lock including a cam (193) disposable in the outer sleeve and rotatable therein, the cam rotatable to translate the inner sleeve relative to the outer sleeve between a locked position and an unlocked position to secure the inner sleeve and the outer sleeve to the head of the bone anchor in the locked position and to release the inner sleeve and the outer sleeve from the head of the bone anchor in the unlocked position (see Para. [0067]), the lock comprising: 
a lever (190, 192) couplable to the cam, wherein the lever is operable to rotate the cam, 
and wherein the lever (190, 192) is rotatable relative to the cam (193) to secure the cam in the locked position, the lever including a living spring (192) engageable with the cam to bias the lever away from the outer sleeve.
Regarding claim 2, McBride teaches the anchor extender of claim 1, wherein the proximal portion of the outer sleeve (164) includes an outer bore (see Fig. 16) extending therethrough 
Regarding claim 3, McBride teaches the anchor extender of claim 2, wherein the cam includes a boss (rightmost tip of cam shown in Fig. 16 which engages with the lock, also see diagram below) extending substantially orthogonally to the longitudinal axis, wherein the inner sleeve (138) includes an inner bore alignable with the outer bore, the inner bore configured to receive the boss therein (via lock 143).

    PNG
    media_image1.png
    982
    601
    media_image1.png
    Greyscale

Regarding claim 9, McBride teaches the anchor extender of claim 1, wherein the outer sleeve has a radius of curvature configured to mate with an outer surface of the head of the bone anchor (see Fig. 15).
Regarding claim 10, McBride teaches the anchor extender of claim 1, wherein the cam includes a hinge channel configured to receive the living hinge of the lever therein (see hinge on component 190 in Fig. 16).
Claims 11, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikh, et al (hereon referred to as Parikh) (US 20140316475 A1).
Regarding claim 11, Parikh teaches an anchor tower couplable to a bone anchor, the anchor tower comprising: 
first and second extenders (516), each extender couplable to opposing sides of a bone anchor and each extender comprising: 
an outer sleeve (530) extending along a longitudinal axis from a proximal portion to a distal portion, the distal portion engageable with a head of a bone anchor; 
an inner sleeve (502) extending along the longitudinal axis from a proximal portion to a distal portion, the inner sleeve nestable within the outer sleeve (530); and a cam (518) engageable with the outer sleeve and the inner sleeve, the cam operable to secure the inner sleeve and the outer sleeve to the head of the bone anchor (see Para. [0068]); and
a cap (see diagram below) comprising: 
a body (504) including a proximal portion and an opposite distal portion securable to the proximal portions of the inner sleeves of the first and second extenders (516); 
a knob (top component in Fig. 18, see diagram below) coupled to the proximal portion of the body, the knob rotatable with respect to the body (504); and a piston (512) located at least partially within the body and coupled to the knob, the piston translatable relative to the body in response to rotation of the knob, the piston engageable with the inner sleeves to secure the inner sleeves to the cap.
	Note that movement of the cam (518) will directly engage the inner sleeve (502), compressing the opening for outer sleeve (530), causing an indirect engagement with the outer sleeve.

    PNG
    media_image2.png
    515
    329
    media_image2.png
    Greyscale

Regarding claim 14, Parikh teaches the anchor tower of claim 13, wherein the body of the cap includes an internal threaded portion (528) and wherein the piston includes an external threaded portion (see Fig. 18 and Para. [0070]) threadably engageable with the internal threaded portion of the body, the knob rotatable to rotate the piston to translate the piston distally to engage each inner sleeve to force the proximal projection of each of the first and second extenders radially outward into the pair of eyes to secure the cap to the extenders (Para. [0070]).
Regarding claim 15, Parikh teaches the anchor tower of claim 14, wherein the body further comprises a pair of pins (see bottom of Fig. 18 and diagram below).
Regarding claim 18, Parikh teaches an anchor tower couplable to a bone anchor, the anchor tower comprising: 
a first extender couplable to a bone anchor, the extender comprising: 
a first outer sleeve (530) extending along a longitudinal axis, the distal portion engageable with a head of a bone anchor; a first inner sleeve (502) extending along the longitudinal axis, the first inner sleeve 
a second extender (para. [0066] and Fig. 13 indicate the use of multiple extenders) couplable to a bone anchor, the extender comprising: 
a second outer sleeve (530) extending along the longitudinal axis, the distal portion engageable with the head of the bone anchor opposite the first outer sleeve; a second inner sleeve (502) extending along the longitudinal axis, the second inner sleeve nestable within the second outer sleeve; and a second cam (518) engageable with the second outer sleeve and the second inner sleeve, the second cam operable to secure the second inner sleeve and the second outer sleeve to the head of the bone anchor; and 
a cap (see diagram above) comprising: 
a body (504) including a proximal portion and an opposite distal portion securable to the first inner sleeve and the second inner sleeve of the first and second extenders (516), respectively; a knob (top component in Fig. 18, see diagram below) coupled to the proximal portion of the body, the knob rotatable with respect to the body (504); anda piston (512) located at least partially within the body and coupled to the knob, the piston translatable relative to the body in response to rotation of the knob, the piston engageable with the first inner sleeve and the second inner sleeve to force the first inner sleeve and the second inner sleeve outward to engage the body to secure the inner sleeves to the cap.

    PNG
    media_image3.png
    923
    631
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McBride as applied to claim 1 above, and further in view of Parker, et al. (hereon referred to as Parker) (US 20160338744 A1).
McBride teaches an anchor extender with inner (138) and outer sleeves (164) with a distal end configured to engage with a pedicle screw, however fails to teach the anchor extender wherein the distal portion of the outer sleeve includes a distal hook extending radially inward and engageable with a notch in an outer surface of the head of the bone anchor (claim 5), wherein the distal portion of the claim 6), wherein engagement of the distal hook with the notch of the head in the unlocked position aligns the distal projection with the bore of the proximal portion of the head (claim 7), and wherein the inner sleeve includes chamfered radially inner edges extending along the longitudinal axis and wherein the outer sleeve includes a pair of opposing rails configured to receive the chamfered edges therein to create a sliding engagement between the inner sleeve and the outer sleeve (claim 8).
Parker teaches an anchor extender (100) with an outer sleeve (105, 107) and an inner sleeve (109, 111), wherein the outer sleeve has a distal hook (210) on the distal end (212) extending radially inward and engagable with a notch (208) on the outside of the head of the bone anchor (see Para. [0027]), and wherein the distal portion of the inner sleeve includes an axial projection (205) insertable into the proximal end of the bone anchor head (at locking detent 203) when locked (see Para. [0029]). Parker furthermore teaches that the engagement of the distal hook with the notch of the head when unlocked aligns the distal projection with the bore of the proximal portion of the head (see Para. [0028], ll. 10-15), and wherein the inner sleeve includes chamfered radially inner edges (194) along the longitudinal axis and wherein the outer sleeve includes a pair of opposing rails (192) configured to receive the chamfered edges, creating sliding engagement between the inner and outer sleeve (see Para. [0025]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor extender of McBride to have the chamfered edges of the inner sleeve and opposing rails of the outer sleeve such that they create a sliding connection (claim 8) as this allows for the extension system to be resealably engaged with the head of the screw, which may improve the formation of the surgical corridor (see Para. [0022], ll. 15-22 and Para. [0004], ll. 11-13). Furthermore, it would be obvious to modify the anchor extender of McBride to have the distal hook on claims 5-7), as this system of connection with the pedicle screw may create a strong lock, preventing unwanted slippage or rotation of the screw head relative to the anchor extender (see Para. [0030]).
Claims 12, 13, and 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh (US 20140316475 A1) as applied to claims 11 and 18 above, and further in view of Arnold (US 20180000521 A1).
	Parikh teaches an anchor extender with first and second extenders (516), an inner sleeve (502), and an outer sleeve (530), and a cap (526), wherein the cap comprises a body (top of 502), a knob (see figure 18 and diagram above), and a piston (512), however fails to teach the proximal portion of the inner sleeve of each of the first and second extenders includes a proximal projection extending radially outward therefrom (claims 12 and 19), wherein the distal portion of the cap includes a pair of eyes configured to engage respective proximal projections of each inner sleeve therein (claims 13 and 20), and wherein a distal portion of the piston includes a piston chamfer, and wherein the proximal portion of the inner sleeve includes a sleeve chamfer extending radially inward from a proximal lend of the proximal portion, the sleeve chamfer configured to engage the piston chamfer when the piston is translated to engage the inner sleeves (claim 17).
	Arnold teaches the proximal portion (123) of the inner sleeve (120) of each of the first and second extenders includes a proximal projection (126) extending radially outward therefrom, wherein the distal portion of the cap (140) includes a pair of eyes (144) (see Para. [0028], especially ll. 22-25, note that longitudinal movement of eyes 114 will indirectly engage proximal projections 126) configured to engage respective proximal projections (126) of each inner sleeve therein, and wherein a distal portion of the piston (130) (see Para. [0026]) includes a piston chamfer and wherein the proximal 

    PNG
    media_image4.png
    556
    431
    media_image4.png
    Greyscale

	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of Parikh to have the radially chamfered edges on the inner sleeve with corresponding eyes on the cap of Arnold (claims 12, 13, 19, and 20), furthermore comprising chamfered edges on the piston and the proximal end of the inner sleeve of Arnold (claim 17) in order to prevent unwanted longitudinal movement, allow smooth rotational movement of the cap, and allow the system to more easily click into proper position. 
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773